DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 7-13, 15, 28-20, and 34-36 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 06 March 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 7 and 14 is withdrawn.  Claims 7 and 14, directed to a species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 28, claiming a process chamber comprising a first housing; a first substrate support member; a second housing; a second substrate support member; a fixing bar; wherein the first housing comprises a first bottom, top, and side walls along with first opening, and a first sliding door disposed between the fixing bar and the first opening and configured to close and open the first opening, the first sliding door connected to the first support member; wherein the second housing comprises a second bottom, top, and side walls along with second opening, and a second sliding door disposed between the fixing bar and the second opening and configured to close and open the second opening, the second sliding door connected to the second support member; wherein the first side wall and second side wall have a right and a left supply holes; wherein each of the first side wall and the second side wall have a right and a left exhaust holes.
The closest prior art of record is that of KR 20130056758 to Park et al. (Park). Park teaches a process chamber comprising: a first housing; and a second housing on the first housing, wherein the first housing comprises: a first outer wall; a first partition wall facing the first outer wall; and a first side wall connecting the first outer wall and the first partition wall, wherein the second housing comprises: a second outer wall; a second partition wall between the second outer wall and the first partition wait; and a second side wail connecting the second outer wail and the second partition wait. Park may not teach a substrate support member coupled with fixing bar.
The advantage of the current invention over that of Park is that the substrate support member coupled with fixing bar allows for a reduced chamber footprint size while also allowing for higher pressure processing wherein a supercritical fluid may be used therewith.
Since claims 1 and 28 are allowed, claims 2-15, 29, and 34-36 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711